      Case 2:18-cv-02684-EJM Document 236 Filed 01/28/21 Page 1 of 2



 1    Timothy J. Eckstein, 018321                      COVINGTON & BURLING LLP
      Joshua D. Bendor, 031908                         Stanley Young (pro hac vice)
 2    OSBORN MALEDON, P.A.                             5 Palo Alto Sq.
      2929 N. Central Ave., Suite 2100                 Palo Alto, CA 94306
 3    Phoenix, Arizona 85012-2793                      (650) 632-4704
      (602) 640-9000                                   syoung@cov.com
 4    teckstein@omlaw.com
      jbendor@omlaw.com                                Sarah Mac Dougall (pro hac vice)
 5                                                     620 8th Avenue
      Katherine Chamblee-Ryan, (pro hac vice)          New York, New York, 10018
 6    CIVIL RIGHTS CORPS                               smacdougall@cov.com
      910 17th Street NW, Second Floor
 7    Washington, D.C. 20002                           Virginia Williamson (pro hac vice)
      (202) 656-5189                                   850 10th St. NW
 8    katie@civilrightscorps.org                       (202) 662-5983
                                                       vwilliamson@cov.com
 9
      Attorneys for Plaintiffs
10

11                       IN THE UNITED STATES DISTRICT COURT

12                               FOR THE DISTRICT OF ARIZONA

13    Deshawn Briggs, et al.,
                                                         No. CV-18-2684-PHX-EJM
14                         Plaintiffs,
      v.                                                 PLAINTIFFS’ NOTICE OF
15                                                       SERVICE OF DISCOVERY
      Allister Adel, in her official capacity as
16    County Attorney of Maricopa County, et
      al.,
17
                           Defendants.
18

19          Plaintiffs, by and through undersigned counsel, hereby notifies the Court that
20   they served Plaintiffs’ Third Set of Requests for Production to Defendant TASC upon
21   counsel for Defendant TASC by electronic mail on January 28, 2021.
22

23

24

25

26

27

28
      Case 2:18-cv-02684-EJM Document 236 Filed 01/28/21 Page 2 of 2



 1             DATED this 28th day of January, 2021.
 2                                             OSBORN MALEDON, P.A.
 3

 4                                             By s/ Joshua D. Bendor
                                                  Timothy J. Eckstein
 5                                                Joshua D. Bendor
                                                  2929 N. Central Ave., Suite 2100
 6                                                Phoenix, Arizona 85012-2793
 7                                                Katherine Chamblee-Ryan (pro hac vice)
                                                  CIVIL RIGHTS CORPS
 8                                                910 17th Street NW, Second Floor
                                                  Washington, D.C. 20002
 9
                                                 COVINGTON & BURLING LLP
10                                               Stanley Young (pro hac vice)
                                                 5 Palo Alto Sq.
11                                               Palo Alto, CA 94306
12                                               Sarah Mac Dougall (pro hac vice)
                                                 620 8th Avenue
13                                               New York, New York, 10018
14                                               Virginia Williamson (pro hac vice)
                                                 850 10th St. NW
15                                               Washington, D.C. 20001
16                                                Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28


     8846348
